Citation Nr: 1642434	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for a liver condition, claimed as fatty liver disease.

4.  Entitlement to service connection for a thyroid condition.


(The issues of increased rating for PTSD, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for septoplasty surgery, and whether new and material evidence has been received to reopen a claim of service connection for a deviated nasal septum will be addressed in a separate decision). 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified before an RO Decision Review Officer (DRO) and in November 2014 he testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) regarding the issues listed on appeal. Transcripts of the hearings are of record.  During his November 2014, he waived RO consideration for additional evidence submitted.  38 C.F.R. § 20.1304. 

The Board notes that the Veteran testified in September 2009 before a different VLJ regarding the issues of entitlement to an increased rating for PTSD, compensation benefits under the provisions of 38 U.S.C.A. § 1151 as the result of septoplasty surgery performed at a VA facility in December 1974, and whether new and material evidence has been received to reopen a claim of service connection for a deviated nasal septum.  Those issues will be the subject of a separate decision.

The Board further notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral lower extremity, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in  this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to diabetes mellitus and peripheral neuropathy of the bilateral lower extremity will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

Initially, regarding the Veteran's claimed ischemic heart disease, the Board finds that remand is necessary for an examination.  In this regard, it has been conceded that the Veteran had in-country Vietnam service and is therefore presumed to have been exposed to herbicides.  However, it is unclear from the record whether the Veteran has a heart disability to include ischemic heart disease.  While ongoing treatment records do not show a currently diagnosed heart condition, the Veteran has submitted evidence of an enlarged heart noted on x-ray in October 2007.  Additionally, the Board observes that the Veteran was seen in June 2014 for      chest pain noted to be atypical and "likely cardiac related."  Although in July 2014, a consult for acute coronary syndrome did not result in a diagnosis, it was noted  that it was a suboptimal transthoracic echocardiogram and that poor endocardial definition precludes accurate evaluation of regional wall motion abnormalities.      In light of the foregoing, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Next, the Board finds that the Veteran should be afforded a VA examination in relation to his hypertension claim.  In this regard, his April 2014 DRO hearing testimony suggests he believes his PTSD aggravates his hypertension.  In support  of that theory, the Board notes that during a June 2014 VA hospital admission, when the Veteran was admitted for chest pain and was found to be hypertensive,   he reported increasing stress over the past few weeks.  Parenthetically, the Board notes that the Veteran was shown to be noncompliant with his medication in February 2014, and was also advised that certain over the counter medications       he takes could be elevating his blood pressure.  Regardless, as the Veteran is  service connected for PTSD, an examination and medical opinion are necessary.  Furthermore, as an examination is already being provided, the examiner should address whether the Veteran's hypertension is related to his claimed herbicide exposure.

Next, the Veteran's claim for service connection for a liver condition, to include fatty liver, requires remand for an examination and opinion.  During his November 2014 hearing, the Veteran testified as to his research showing that fatty liver disease is associated with diabetes mellitus.  As the Veteran is service-connected for diabetes mellitus, an examination should be provided.  Furthermore, given evidence that the Veteran's liver problems may be related to hypertension, including a December    2013 private ultrasound report noting "apparent portalization of the hepatic venous waveform which can be seen with portal hypertension," the issue is inextricably intertwined with the remand for the Veteran's hypertension claim.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Additionally, outstanding treatment records should be obtained.  The Veteran has testified or the record shows that he has received treatment from various private providers for his disabilities at issue, but there are limited records associated with the claims file.  Additionally, in a July 2013 statement regarding heart disease, the Veteran reported that he was told at the Salem VA Medical Center (VAMC) that   he has "blockages," however the Board is unable to find any such evidence in the ongoing VA treatment records.  As such, efforts to obtain any outstanding relevant treatment records should be made on remand.

Finally, given the evidence of outstanding treatment records, the Board finds that it would be premature to adjudicate the thyroid claim at this time.  Thus, it is also remanded pending further development.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for hypertension, and any heart, liver, or thyroid conditions,  at any time since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain and associate with the claims file relevant VA treatment records.  All attempts to secure these records must be documented in the claims file. If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA heart examination to determine whether he has a current heart disability and, if so, whether such is possibility related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Following a review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any heart disability found and specifically indicate whether the Veteran has ischemic heart disease.  

If he does not suffer from ischemic heart disease, the examiner should provide an opinion as to whether any diagnosed heart disability at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service, to include exposure to herbicides therein.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide     the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,   the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder, the examiner should provide the following:

a)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise related to service, to include herbicide exposure therein.  Please explain why or why not.


b)  If the Veteran's current hypertension is not related to service, was his current hypertension at least as likely as not (a 50 percent probability or greater) caused by his PTSD? Please explain why or why not.

c)  If not caused by his PTSD, is it at least as likely as not that the Veteran's hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his PTSD? Please explain why or why not.

d)  If the examiner finds that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of hypertension. 

e)  If the examiner cannot provide the opinion(s) without resorting to speculation, he or she should explain why    an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Schedule the Veteran for a VA liver examination.    The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder, the examiner should provide the following:

a)  Provide a diagnosis for any liver condition found.

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's liver condition arose in service or is otherwise related to service, to include herbicide exposure therein.  

c)  If the Veteran's current liver condition was not    caused by his period of active duty, was his current liver condition at least as likely as not (a 50 percent probability or greater) caused by his diabetes mellitus? Please explain why or why not.

d)  If it was not caused by his diabetes mellitus, is it at least as likely as not that the Veteran's liver condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his diabetes mellitus? Please explain why or why not.

e)  If the examiner finds that the Veteran's liver condition has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of hypertension. 

f)  If the examiner cannot provide the opinion(s) without resorting to speculation, he or she should explain why    an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






